Opinion of the Court by
Judge Settle
Affirming.
This is the second appeal in this ca.se. The opinion on the first appeal, styled F. J. Justice & Co. v. Jackson D. Rogers, &c., is reported in 183 Ky. 466, and is here referred to for a statement of the issues of law and fací involved on both appeals. It is now contended by the appellant that only one of the several grounds of his resistance to the recovery by appellee of damages for■ thq alleged breach of the contract set up in the pleadings was passed on by this court on the former appeal, and that the others should have been passed on by the circuit court following the reversal of its first judgment and return of the case to that court.
It is sufficent to say that the opinion of this court on the former appeal shows that the question decided was the important one to be decided and its decision conclusive of the case; therefore the opinion declared a decision of the other questions unnecessary. The conclusiveness of that opinion is also demonstrated by the fact that this court, following its decision of the first appeal, overruled the petition for a rehearing in the case filed by appellants which presented and strongly urged the same grounds of *221resistance to the recovery of damages sought by appellee that are now urged by appellant for the reversal of the judgment on the present appeal. It is patent therefore that the circuit court was concluded by the decision arrived at by this court on the first appeal, and that its judgment awarding appellee the damages claimed against 'the appellant, Jackson D. Rogers, now appealed from, conforms to the former opinion of this court; hence it is affirmed.